Elbert, J.
(dissenting). I cannot agree to the approval of the opinion of Mr. Commissioner Rising in this case. I dissent from the proposition that an answer of duress, to be available, must be sworn to.
The question of the verification of pleadings, as such, is dealt with in a preceding paragraph of the section construed, and it is there provided generally that when the complaint is verified the answer must also be verified. Beyond this the code lays down no rule respecting the verification of pleadings as such. In practice, proof of the due execution of contracts sued upon was often attended with difficulty, and upon the trial of a cause imposed upon litigants a hardship. Hence the enactment in most of the states of statutes similar to our own, providing that the due execution of contracts sued upon, if not denied under oath, should be deemed admitted. They prescribe a rule of pleading, but their object is to regulate the practice as to a matter of evidence. An answer of duress confesses and avoids; and that it does not come within tlie reason of the statute is plain, for, whether sworn to or not, it admits in full exactly what the statute says shall be deemed admitted. It admits the actual signing and delivering of the contract sued upon. It admits also the genuineness of the instrument; that is to say, that it is the very instrument which was signed and delivered. No burden of proof is laid, as in other cases under the statute, on the shoulders of the plaintiff, unless *515the plaintiff is to be held to prove a negative, and this- is not claimed in the opinion of the commissioner.
Again, it is plain from the language of the statute that it contemplates an answer which traverses. An answer which confesses and avoids is, ex vi termini, without the statute; it denies nothing, but alleges, affirmatively, new matter in avoidance. The answer which the statute provides for is practically the common-law plea of non■ est factum, allowed to be interposed to instruments sued upon, whether under seal or not. This plea, at common law, operated as a denial of the execution of the instrument in point of fact only. Chit. PI. 511; Gould, PI. 300, 301. I see no reason for saying that it presents any other or broader issue under the statute because verified, or because extended to instruments not under seal. The effect, however, of the commissioner’s opinion is to say that the verified answer provided for by the statute does present a broader issue than that presented by the plea of non est factum at common law; that such an answer puts in issue not only the formal execution and delivery of the instrument sued upon, but also its voluntary execution and delivery. If this be true, then it logically and inevitably follows that the defense of duress need not be pleaded specially, but may be shown under a verified answer, which, without more, denies in the language of the statute “the genuineness and due execution” of the instrument upon which judgment is sought to be obtained. At common law the defense of duress could not be given under the general issue, non est factum, because such a defense was inconsistent with the issue. In such case it was the defendant’s act, notwithstanding it was not his voluntary act. Hence it was necessary to plead the defense of duress specially. Gould, PL 300, 301. Under our statute, as construed by the commissioner, this objection no longer obtains. The defense of duress is not only entirely consistent with the issue made by the verified answer, denying the genuineness and due execu*516tión of the instrument, but is part and parcel of the issue so made, and can be shown under it. The corollary is as new as the parent proposition. Another result is that the defense of duress in our practice stands solitary and alone as the one and only affirmative defense, which, to be made available, must be sworn to. The object of interpretation is to arrive at the truth. In this case, by an ingenious and mere or less plausible process of reasoning, a legislative intention has been discovered which I think in fact had no existence. I think the court below erred in refusing to allow the defendant to prove the duress alleged in his answer, and that the judgment should be reversed.

Affirmed.